Citation Nr: 0916037	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-38 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for left ankle sprain.

2.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for a chronic low back disorder.

3.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for eye irritation.

4.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for impetigo of the left groin area.

5.  Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety, depression and post-
traumatic stress disorder (PTSD).

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for a sleep disorder.

8.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

9.  Entitlement to service connection for a chronic 
gastrointestinal disability claimed as irritable bowel 
syndrome (IBS) or stomach cramps including as a result of 
exposure to ionizing radiation.

10.  Entitlement to service connection for a left lower lobe 
disorder, claimed as tumors in the lung including as a result 
of exposure to ionizing radiation.

11.  Entitlement to service connection for nonspecific 
granuloma of the trachea, claimed as tumors of the throat 
including as a result of exposure to ionizing radiation.

12.  Entitlement to an increased evaluation for 
chondromalacia, left knee, with partial lateral meniscectomy, 
currently evaluated as 20 percent disabling.

13.  Entitlement to an increased evaluation for deviated 
nasal septum, currently evaluated as 10 percent disabling.

14.  Entitlement to an increased evaluation for 
chondromalacia, right knee, currently evaluated as 10 percent 
disabling.

15.  Entitlement to an increased (compensable) evaluation for 
sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to May 1989.  
He was born in 1965.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board considers that the Veteran's claims with regard to 
service connection for several of the herein concerned 
disorders to have commenced and to have been continuously 
pursued in one form or another since the rating actions of 
January and/or October 2004, and thus the issues are not 
whether there may be new and material evidence to reopen 
final claims in that regard.  The pending appellate issues 
are correct as stated on the first two pages of the present 
decision.

The Veteran has been represented since November 2007 by The 
American Legion, which has since provided written briefs on 
his behalf.

Issues ## 5, 6, 7, 12, and 14 are herein REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will provide notice when further action is required by the 
appellant.


FINDINGS OF FACT

1.  A decision issued by the VARO in October 1989 denied 
service connection for a left ankle disorder, an eye 
disorder, and impetigo of the groin; a follow-up decision in 
February 1990 clarified the denial of service connection for 
a low back disorder; those decisions were final, and were not 
appealed.

2.  A decision in February 2002 found that new and material 
evidence had not been submitted to reopen the prior final 
claims with regard to his left ankle and back disabilities; 
another decision in January 2004 found that new and material 
evidence had not been submitted with regard to the claimed 
eye disorder; and most recently, another decision in October 
2004 held that new and material evidence had not been 
submitted with regard to the left ankle or back disorder 
claims.  

3.  The additional evidence added to the record since the 
prior final decisions, cited above, by itself and/or when 
considered with previous evidence of record, does not relate 
to any unestablished facts necessary to substantiate the 
appellant's claims for service connection for a left ankle 
disorder, a low back disorder, an eye disorder, and impetigo 
of the groin, and does not raise a reasonable possibility of 
substantiating those claims.

4.  Carpal tunnel syndrome, if any, is not shown by 
sustainable evidence and credible opinion to be of service 
origin or to be in any way associated with service-connected 
disability. 

5.  A chronic gastrointestinal disability including any IBS, 
nonspecific tracheal granuloma, and/or left lower lobe 
tumor(s), was not present in service or for years thereafter, 
and is not shown by credible evidence and medical opinion to 
be of service origin including exposure to ionizing 
radiation, if any, or to be associated in any way with 
service-connected disability.  

6.  The deviated nasal septum disability is now minimal, and 
on no occasion does it cause more than 50 percent 
obstruction; there are no scars or other associated symptoms 
or abnormal findings.

7.  Sinusitis is currently asymptomatic; X-rays confirm the 
signs of its prior presence. 


CONCLUSIONS OF LAW

1.  Evidence received since the final RO determinations in 
1989, 1990, 2002, and 2004 which denied service connection 
for left ankle sprain, low back disability, eye irritation, 
and impetigo of the groin, is not new and material, and 
therefore those claims may not be reopened.  38 U.S.C.A. §§ 
5104, 5107, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1105 (2008).

2.  Bilateral carpal tunnel syndrome, if any, is not of 
service origin or associated with any service-connected 
disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

3.  A chronic gastrointestinal disability claimed as 
irritable bowel syndrome (IBS) or stomach cramps; a left 
lower lobe disorder, claimed as tumors in the lung; and 
nonspecific granuloma of the trachea, claimed as tumors of 
the throat; were not incurred in or aggravated by military 
service including as a result of exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for deviated nasal septum are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.14, 4.97, 
Diagnostic Code 6502 (2008).

5.  The criteria for a 10 percent evaluation for sinusitis 
have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.14, 4.97, Diagnostic Code 6510 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

The Veteran's claims herein considered have changed 
throughout the appellate period.  With regard to all those 
that remain on appeal, since the claims were filed, clinical 
records have been attached to the claims file.  An SOC and 
SSOCs were issued and the requirements to support the claims 
(for those on which final action is taken herein) were 
discussed at length.  In the aggregate, the Board finds that 
the RO has satisfied the duty to notify and assist under the 
VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VCAA notice.  See Shinseki v. 
Sanders, supra.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and actual knowledge as 
addressed in related notification requirements have been 
fulfilled as contemplated in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, any absence of information was harmless error 
and, to whatever extent the decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the appellant, and, given the nature of the 
conclusion herein, any presumption of error as to VCAA notice 
has been rebutted in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such another remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases may be subject to service 
connection based on presumed incurrence in service, if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  However, VA will not 
concede that a non-service-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disease or 
injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. § 
3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 
(Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) (2008).  
To whatever extent the revised regulation may be more 
restrictive than the previous one, the Board will afford the 
Veteran review under both the old and new versions, see 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify").  The Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from a disability was 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (a treating physician's opinion that prisoner of war 
experience "could have" precipitated disability was found 
too speculative).  The Court has held that such statements 
indicate a possibility, but not a probability, of a nexus.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" 
was held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (favorable evidence which does little 
more than suggest possibility of in-service causation is 
insufficient to establish service connection); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the Veteran "may" have had pertinent symptoms also implied 
"may or may not" and was deemed speculative).


Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If, however, 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit-
of-the-doubt rule is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, supra.  However, as noted above, lay statements 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology"). 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 

evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  New and Material Evidence Law

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making such a determination, 
the Board must look at all of the evidence submitted since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996). In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1990 decision, which included 
the last final adjudications which disallowed the Veteran's 
claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed since then, the new language of 38 C.F.R. § 
3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

IV.  Left ankle, Eye, and Back Disorders, and Impetigo of the 
Groin

At the time of the 1989,1990, and 2002 RO decisions, of 
record were the Veteran's service treatment records showing 
various ankle and back complaints as well as a generalized 
mild skin irritation and eye inflammation and itching.  These 
records were all in the file at the time of the prior final 
decisions.

On VA examination in 1989, he had a mild rash in the left 
groin area which was felt to be acute and transitory, and no 
residuals shown of either an ankle or back disability.  His 
eye examination showed no residuals of the eye irritation he 
had experienced while in service in the Philippines. 

Since the 1989 and 1990 decisions, private treatment records 
from August 1999 had shown a small area of reactive change 
involving the anteroinferior aspect of the distal tibia 
consistent with post-traumatic changes in the left ankle.  He 
later gave a history of having first sprained the ankle in a 
martial arts class.  Subsequent private X-rays later in 
August 1999 and December 2000 showed, on the right ankle, a 
2 x 4 mm. ossicle adjacent to the tip of the medial malleolus 
consistent with old trauma, without evidence of abnormalities 
on the left side.  Immediately prior to the 1999 visit he had 
tripped or slightly turned the ankle stepping off a curb; and 
prior to the second visit he had been hiking.  The diagnosis 
on the latter occasion was of slowly resolving overuse 
synovitis of both ankles.

VA clinical records from 1999 and since have shown recurrent 
complaints of some ankle discomfort and  increasing low back 
pain.  He said the problems had started in service but had 
recently gotten worse.  In 1999, one finding was of lumbar 
scoliosis.

In January 2000, he was seen by a private physician for cough 
and night sweats and he said he had had some eye itching for 
which it was suggested that he use artificial tear drops.  

VA X-rays of the back in January 2001 showed minimal 
narrowing of the L-5/S-1 disc space posteriorly.

In a VA Form 21-4138 filed in February 2003, the Veteran 
reiterated that he had hurt his left ankle in service, and 
aggravated prior injuries to his knees and ankles thereafter, 
developed jungle rot as a result of the dampness.  Since his 
recent motorcycle accident, he had had some complaints with 
regard to his eyes.

In sum, the service documentation was of record at the time 
of the initial rating considerations and the conclusion was 
reached, based thereon, as well as post-service data, that 
the Veteran did not have chronic residuals of left ankle, low 
back, and eye or left groin irritations which were of service 
origin.  Those decisions were amply and well supported by the 
evidence the of record, and became final.  Since then, he has 
had various complaints with one or more of those areas and he 
insists that these problems started in service.  Although he 
is free to make observations, he is not qualified to render 
either diagnoses or provide nexus opinions absent qualified 
collateral support in that regard, of which there is utterly 
none.  And, while some of the additional clinical evidence 
may technically be new, e.g., reflecting current symptoms, 
there is no new and material evidence which sustains a nexus 
between any current problems and service, on any theory.  The 
prior final denials of his claims with regard those issues 
therefore maynot be reopened.  

V.  Claimed Residuals of Ionizing Radiation:  
Gastrointestinal Disability
claimed as IBS; Left Lower Lobe Disorder Claimed as Tumors
in the Lung, and Nonspecific Granuloma of the Trachea, 
Claimed as Tumors of the Throat

In a VA Form 21-4138 filed by the Veteran in November 2004, 
he asserted that he was exposed to nuclear weapons and 
radiation while in the Philippines, and that fact is itself 
proven by the presence of tumors and IBS experienced by two 
other persons whom he identified.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. 

First, if a veteran exposed to radiation during active 
service later develops one of the diseases a listed in 38 
C.F.R. § 3.3.09(d), a rebuttable presumption of service 
connection arises. See 38 C.F.R. §§ 3.307, 3.309.  The 
diseases listed in 38 C.F.R. 3.309(d) are disorderss as to 
which the VA Secretary has determined that a positive 
association with radiation exposure exists. 

Second, service connection may be established if a radiation-
exposed Veteran develops a "radiogenic disease" (i.e., one 
that may be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b) or established by competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease), if the VA Undersecretary for Benefits 
determines that a relationship, in fact, exists between the 
disease and the veteran's radiation exposure in service. 

Third, direct service connection may be established by 
competent evidence establishing the existence of a medical 
nexus between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).


Application of the above provisions is dependent upon 
establishing that the Veteran was exposed to ionizing 
radiation during active service.  A "radiation-exposed 
veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran 
who, while serving on active duty, or on active duty for 
training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device, or the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(i), (ii).  Certain other 
specific possible exposure circumstances (e.g., given 
OPERATIONS, etc.) are delineated and the Veteran has been 
provided copies of each of them including in  the pertinent 
SOC.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) are:  leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the 
gallbladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  The term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non- malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the 
brain and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either section 3.307 or 
section 3.309, and where it is contended that the disease is 
a result of ionizing radiation in service.

In this case, there is (1) no evidence that the Veteran was 
diagnosed with any of the diseases listed under 38 C.F.R. § 
3.309 or § 3.311; (2) there is no competent scientific or 
medical evidence that these claimed conditions are radiogenic 
diseases; and moreover, (3) there is no competent evidence 
that he was exposed to ionizing radiation.  In the absence of 
such evidence, the only remaining way to establish service 
connection for such disability on the basis that it was due 
to exposure to ionizing radiation in service is by the 
presence of competent (medical) evidence of a nexus to in-
service exposure.  There is no such evidence in this case.

The evidence of record indicates that there was no in-service 
evidence of lung or trachea tumors, or of any chronic 
gastrointestinal disability of any kind.

In January 2000, the Veteran was seen for cough and night 
sweats.  Nonspecific increase in markings in the left lung 
base were noted.  In February 2000, he was found to have an 
enlarged lymph node.  In September 2000, he had abdominal 
pain of about 2 weeks' duration.  IBS was suggested, but no 
studies are shown to support that diagnosis.  In October 
2000, it was noted that he had not responded to Bentyl which 
was usually effective with IBS.  A summary note after that 
showed that he said he had a 10-year history of abdominal 
symptoms for which he had been seen by VA without diagnosis.  
He had redeveloped more intense symptoms in the past 2-3 
months.  

A statement is of record from E.C.S., M.D., dated in March 
2001 relating to a persistent left lower lobe lesion, 2.5-3. 
cm. in diameter, and evidence of a rounded infiltrate in 1997 
for which he had had an evaluation.  In February 2001, X-rays 
showed an area of pleural thickening in the posterior lateral 
aspect of the left lower lung which was felt to possibly 
represent post inflammatory scarring.  He underwent a left 
thoracotomy and a wedge biopsy of the left lower lobe of a 
small tumor, as well as an exploration of the upper lobe and 
mediastinum.  The frozen section showed it to be a granuloma, 
2.5 cm. in diameter.  Pathology report confirmed an 
inflammatory infiltrate and a granuloma without additional 
definition or this process.  The granuloma was negative for 
fungal organisms, acid fast bacillus (AFB) and bacterial 
organisms.  He had good postoperative recovery.

A private treatment record from August 2002 refers to 
abdominal pain and loose stools for 3 months.  Stool 
specimens had been negative.  He was reporting radiation 
exposure in service.  

Gastrointestinal studies in August 2002 showed a trace of 
gastroesophageal reflux disorder (GERD), doubtful 
intermittent fullness of a jejunal loop of the left upper 
quadrant of questionable significance and post-surgical 
changes in the right lower quadrant from an earlier 
appendectomy.  There was no sign of hernia, ulcer or mass in 
esophagus, stomach or duodenum.  A follow-up report from 
September 2002 was that he probably had IBS and that 
psychotherapy and relaxation therapy might help.

A private clinical reference in October 2003 shows complaints 
of abdominal pain and cramping without reference to food, and 
the Veteran said he had been told he had IBS.

In sum, gastrointestinal problems including something 
suggested to be IBS, as well as tumors of the trachea and 
lung, were first identified many years after service.  
Although the Veteran has been asked to provide data with 
regard to his alleged exposure to ionizing radiation, he has 
not done so, and there is no evidence otherwise of record to 
sustain such an allegation.  However, in the final analysis 
that is not relevant, because there is no medical opinion 
which indicates a positive association between his claimed 
disorders and any exposure to ionizing radiation, if any, in 
service; or for that matter, based on any other premise 
making a linkage to service.  

Thus, based on a review of the record, the preponderance of 
the evidence is against a finding that the Veteran's IBS or 
tumors of the lung or trachea are in any way due to service 
or service-connected disabilities, including purported 
exposure to ionizing radiation in service.  The evidence not 
equivocal in that regard and a doubt is not raised o be 
resolved in his favor.

VI.  Bilateral carpal tunnel syndrome (CTS)

A report of an orthopedic consultation in September 2003 
shows complaints of 
a 5-week history of hand numbness.  The Veteran was noted to 
be working as a computer consultant.  Wearing carpal tunnel 
splints had not been helpful.  Extensive specialized studies 
in September 2003 showed that he did not have CTS shown 
either clinically or electrodiagnostically.

A private treatment report from November 2003 shows 
complaints of an acute onset of numbness in his hands about 3 
months before.  This had become more persistent since then.  
He had taken Neurontin which made him sleepy.  The examiner 
felt that the symptoms were due to reduced reflexes at the C-
5/C-6 levels, versus a classic CTS.

The Veteran raised his initial claim with regard to carpal 
tunnel syndrome in a VA Form 21-4128 filed in July 2004.  He 
later alleged that it was due to service.

The evidence shows that, as a result of an April 2006 
motorcycle accident, he fractured one finger.

The Veteran claims that he has carpal tunnel syndrome, 
although this is not identified or diagnosed in clinical 
records now in the file, and there has been no suggestion 
that we are lacking any pertinent and/or available records.  
Nonetheless, if such a CTS disability exists, there is no 
persuasive evidence or opinion to provide a nexus between 
such a disability, or symptoms associable therewith, and 
service or anything of service origin.  The evidence is not 
equivocal, and a reasonable doubt is not raised in that 
regard. 

VII.  Increased Rating Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That will not be necessary in this 
segment of the decision.  

VIII.  Deviated Nasal Septum

The Veteran's residuals of fracture of the nose, are 
currently rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6502, under which deviation of the nasal septum is rated as 
10 percent disabling, the maximum available, for a 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97.

Another applicable diagnostic code is DC 6504 which provides 
that scars of the nose or loss of part of the nose may be 
assigned a 10 percent rating if there is loss of part of one 
ala, or other obvious disfigurement; or a 30 percent rating 
if the scarring or loss of part of the nose results in 
exposure of both nasal passages.  There is no such impairment 
shown or claimed in this case.

The Veteran's enlistment examination refers to his having 
broken his nose on 2-3 occasions.  In April 1989, he was 
again seen for possible nasal fracture after being hit in the 
head an face by another Marine.  At the time, there was 
deviation of the septum to the right.  X-rays by VA in 1989 
showed nasal septum deviation but no specific evidence of 
nasal fracture.  

Service connection was granted in 1989 for the deviated nasal 
septum and sinusitis.

However, the Veteran's service treatment records confirm that 
he was seen on several occasions for headaches associated 
with various other problems.  And at the time of the assault 
by another Marine, it was thought that in addition to his 
broken nose he might have a concussion injury, and he had 
complaints of headaches associated therewith.

In 1994, after complaining of several of breathing problems, 
he was found to have a slight nasal deviation to the right 
side with a bony hump over the dorsum and a large septal spur 
on the left side.  He underwent septorhinoplasty at a VA 
facility.

On a VA examination in August 2005, he was found to have mild 
septal deviation and no other clinical evidence of rhinitis 
or sinusitis.  Nasal examination showed some congestion and 
obstruction of a mild degree, estimated at 20% on the right 
and 30% in the left but without any actual obstruction seen.  
He complained of some jaw pain and facial discomfort on 
occasion.

Based on these findings, the 10 percent maximum for septal 
deviation was assigned, and the Board finds that this is not 
unreasonable.  However, in reality, the Veteran's 
demonstrable residuals of his fractured nose do not 
approximate the 50 percent obstruction of the nasal passage 
on both sides, or complete obstruction on one side, as 
required by the criteria for the 10 percent rating.  The 
evidence in that regard is not equivocal, and a rating in 
excess of 10 percent is not warranted on any theory. 

IX.  Sinusitis

Under 38 C.F.R. § 4.97, Diagnostic Code 6510, and subsequent 
designations for various particular sinus areas, a 
noncompensable rating is warranted when sinusitis is detected 
by X-ray only.  A 10 percent rating is warranted when there 
are one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent disability 
rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating, the 
maximum schedular rating, is warranted following radical 
surgery with chronic osteomyelitis; or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  The note to that provision defines an 
"incapacitating episode" of sinusitis as one that requires 
bed rest and treatment by physician. 

Prior clinical records are in the file for comparison.

On a VA examination in August 2005, the Veteran was found to 
have mild septal deviation and no other clinical evidence of 
rhinitis or sinusitis.  Maxillary sinus
X-rays were compatible with chronic sinusitis bilaterally.

As is clear from the above, the noncompensable evaluation 
currently in effect for the Veteran's service-connected 
sinusitis is appropriate, and an increased rating is not 
warranted.  More to the point, the sinusitis is, at present, 
asymptomatic and only identified by X-ray signs of its having 
been present.  There has been and continues to be no evidence 
of incapacitating episodes, or of the pain, purulent 
discharge, or crusting requisite to the assignment of an 
increased evaluation.  Accordingly, an increased rating for 
service-connected sinusitis must be denied.  The evidence in 
that regard is not equivocal, and a reasonable doubt is not 
presented.

X.  Additional Considerations

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, the Veteran has not reported, and record 
does not suggest, marked interference with employment other 
than contemplated within schedular standards, or frequent 
periods of hospitalization due to his deviated septum or 
sinusitis.  There is no evidence that either of these 
service-connected disabilities presents an unusual or 
exceptional disability picture.  The Board finds that his 
symptoms are consistent with the criteria in the Rating 
Schedule.

The Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  Therefore, the Board concludes that the 
question of an extra-schedular rating has not been reasonably 
raised, and need not be further herein addressed. Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  See also Thun v. Peake, 22 
Vet. App,. 111 (2008).


ORDER

New and material evidence has not been submitted to reopen 
the claims for service connection for left ankle sprain, low 
back disability, eye irritation, and/or impetigo of the 
groin; the appeal in that regard is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.  

Service connection for a chronic gastrointestinal disability 
claimed as irritable bowel syndrome (IBS) or stomach cramps; 
a left lower lobe disorder, claimed as tumors in the lung; 
and/or nonspecific granuloma of the trachea, claimed as 
tumors of the throat; is denied.

An evaluation in excess of 10 percent for deviated nasal 
septum is denied.  

A compensable evaluation for sinusitis is denied. 


REMAND

I.  Psychiatric Disorder

The Veteran alleges that he suffered stressor events in 
service including:  (a) preparing, training, practicing for, 
and participating in a Marine operation involving the 
potential emergency evacuation of American Embassy personnel 
from Burma in September 1988; and (b) a personal assault on 
him by another Marine in April 1989.  In various 
communications of record, and with regard to the former 
episode, he notes that he was a part of the Marine group that 
was selected to assist removing endangered embassy personnel 
from Burma prior to the September 18, 1988 military coup in 
that country.  He indicates that, although it was classified 
at the time, and he is unsure of how much is now 
declassified, they were indeed actively involved 
notwithstanding certain news reports indicated that many 
embassy staff were evacuated on the evening of September 11, 
1988, by chartered aircraft without Marine assistance 
although there were thousands of agitated Burmese in the 
streets by that time; and notwithstanding that the Embassy 
itself issued a statement saying that reports that the U.S. 
fleet were threatening invasion and were in Burmese 
territorial waters were not true and they were instead in the 
Indian Ocean.  

In denying his claim for PTSD, and in medically assessing his 
mental health problems, both medical experts and the RO have 
basically discounted the former incident, and minimized the 
second.  However, a careful review of his service records 
also confirms both (a) and (b).

VA clinical records show various psychiatric diagnoses 
including depression, bipolar disorder, major depression, 
anxiety, and PTSD.  One recent psychiatric evaluation 
declined to find PTSD, in the absence of verifiable 
stressors.

The Veteran's service file reflects that he was part of a 
Marine unit providing external security to the Embassy in 
Burma on a WESTPAC tour, while on TAD (temporary active duty 
on the USS NEW ORLEANS, when he claims his squad was fired on 
and returned fire.  At the time (June to November 1988) he 
reports that he was with Golf (G) Company, 2nd Battalion, 1st 
Regiment, 1st Division on the USS NEW ORLEANS.  He said that 
while no Marines were injured at that time, those killed by 
the combatants were unknown.  He has identified his squad 
leader.

The Veteran's service documents, including a microfiche 201 
file, show that a packet of his pre-deployment training was 
classified as "confidential"; that he was scheduled for 
WESTPAC in 1988; that he trained and became qualified as a 
rifleman and with the M-16 and .45 caliber pistol; that he 
received specialized training programs for Marine NCO's, 
Terrorism Counteraction for Marines, Infantry Patrolling, and 
"Ops for Urban Terrain".  He started his malarial 
prophylaxis regimen in June 1988 when first assigned to the 
USS NEW ORLEANS.  

His 201 file also confirms specifically that he was in fact 
on TAD with 15 Marine Expeditionary Unit (MEU) (formerly 
called Marine Amphibious Unit (MAU), the smallest of the 
expeditionary quick reaction forces deployed and ready to 
immediate response to any crisis by the Marines), attached to 
the USS NEW ORLEANS from January 15, 1988, to December 15, 
1988.  


The Board notes that, according to the U.S. Marine Corps 
website, an MEU is normally built around the MAGTF, a 
reinforced Marine infantry battalion as the ground combat 
element, the aviation combat element as the composition of 
helicopter squadron, a battalion-size logistics combat 
element, and a command element.  Troop strength is about 
2,200 and it is commanded by a Colonel and is deployed from 
an amphibious assault ship.)

The official U.S. Navy command history of the USS OGDEN (LPD-
5) for the calendar year 1988 is now of record.  In pertinent 
part, in June 1988 the unit commenced the "Marine onload" 
(processing); and the group departed for their WESTPAC 
deployment (assigned to 3rd Amphibious squadron, 3rd Group, 3rd 
Fleet, with the aggregate formation steaming in company with 
the USS NEW ORLEANS (LPH-11), the USS MOBILE (LK-115), USS 
FORT MCHENRY (LSD-43), USS FRESNO (LST-1182).  The group was 
moored in several locations in Japan, the Philippines, and 
Thailand as part of COBRA GOLD-88 and then Australia, and on 
its way back to the Philippines when it was specifically sent 
via the Lombok Straits and "Diverted to Burma".  By 
September 26 it was again underway, although a man went 
overboard on September 26, 1988.  During October 1988 it 
transited the Formosa Straits and underwent Typhoon evasion 
enroute to Okinawa and then to South Korea, all of which time 
it was in formation with the USS NEW ORLEANS.  

COBRA GOLD-88 was a joint U.S.-Thai operation designed to 
train and challenge the combined force in flexibility to 
respond to a rapidly changing threat, and participants 
included U.S. Navy SEALS.  From September 7-12, 1988 it was a 
participant in Non-Combatant Evacuation Operations (NEOs) 
during the Diversion to Burma, after having arrived there 
after making best possible speed with orders initially to 
stand off the coast and be prepared to conduct a real-world 
NEO operation.  During preparations for the operation, 
rehearsals were conducted along with intelligence briefs and 
planning conferences.  The report indicates that no specific 
NEO operations took place in the period from September 7-12, 
and does not further discuss what happened thereafter.  The 
official commander's report also noted incidentally that 
during the trip, the USS OGDEN was required to conduct an 
underway replenishment (UNREP) of opportunity with the USS 
PRAIRIE (AD-15) on September 15, 1988.  


Private treatment references for the Veteran in 1996 show 
several months of depression.  On VA mental health assessment 
in June 1996, he was noted to have depression, insomnia, 
irritability, and nightmares.  Axis I diagnosis was "rule 
out" PTSD (stressors, Burma and Philippines); "rule out" 
major depression and dysthymia.  On another notation by VA in 
1996 there was noted to be a need to "rule out" organic 
mood disorder due to his status post head injury.  He also 
described the Burma mission when slated to help evacuate 
Americans from the roof of the Embassy after the place was 
attacked.  He said they were told that they had little chance 
of survival and that all needed to get their wills in order 
and write goodbye letters.

On A VA mental health evaluation in 1998, he described some 
difficulties as a child and said after he joined the Marines 
he had stress both in Burma, and the Philippines, although 
not direct combat.  He had also experienced a severe electric 
shock (he called it electrocution) in 1996 after which he had 
developed migraines.  Diagnosis was dysthymia with possible 
elements of PTSD.

On a VA Form 21-4138 filed in February 2003, the Veteran said 
that he had participated in actions in the Philippines which 
he now relived in flashbacks.

Upon VA psychological evaluation in July 2005, a lengthy 
history was given which contained elements which had not been 
before or since discussed.  The examiner concluded that he 
had bipolar disorder, NOS (not otherwise specified), and 
alcohol dependence with obsessive-compulsive disorder.  
However, the extent to which his records had been reviewed is 
unclear, since the examiner questioned some elements which 
were already in the file, and for instance specifically (and 
inaccurately) stated that no tumors were verifiable in his 
records.   However, the further concluded that PTSD could not 
be endorsed and that, absent verifiable stressors which the 
Veteran had recounted, a PTSD diagnosis could not be made.

II.  Sleep disorder

In addition to the notations cited above with regard to his 
sleep difficulties, it appears from the VA Form 21-4138 filed 
by the Veteran in November 2004 that he is referring to a 
sleep disorder as being possibly an element of his claimed 
psychiatric problems, since he describes it as involving 
nightmares and anxiety.  On the other hand, since he has 
recently had serious head trauma, it is unclear whether the 
claimed sleep disorder may be partially a result of that as 
well.

III.  Headaches

The Veteran's enlistment examination refers to his having 
broken his nose on 2-3 occasions.  In April 1989, he was 
again seen for possible nasal fracture after being hit in the 
head and face by another Marine.  At the time, there was 
deviation of the septum to the right.  X-rays by VA in 1989 
showed nasal septum deviation but no specific evidence of 
nasal fracture.  Service connection was granted in 1989 for 
the deviated nasal septum and sinusitis.

However, the Veteran's service treatment records confirm that 
he was seen on several occasions for headaches associated 
with various other problems.  And at the time of the assault 
by another Marine, it was thought that in addition to his 
broken nose he might have sustained a concussion injury, and 
he had complaints of headaches associated therewith.

In 1994, after complaining of several of breathing problems, 
he was found to have a slight nasal deviation to the right 
side, with a bony hump over the dorsum and a large septal 
spur on the left side.  He underwent septorhinoplasty at a VA 
facility.

On VA examination in August 2001, he said that he experienced 
headaches, which the examiner felt might be related to his 
sinusitis.  Otherwise, he only had mild rhinitis symptoms but 
no actual sign of sinus infections.  X-rays showed a possible 
small left antrum retention cyst.

In a VA Form 21-4138 filed in February 2003, the Veteran said 
that since having been hit in the face in service in 1989, he 
had had headaches and facial discomfort.  He reported that he 
had lost several days of work due to the migraines.  

On a mental health evaluation in 1996, he said that he had 
been electrocuted in 1996 when he plugged in a lap-top 
computer, since which time he had suffered headaches and loss 
of memory.

A VA examination undertaken in August 2005 concluded that his 
migraine headaches were due to the electrical incident in 
1996, absent any evidence that they were related to his in-
service history.  There is no substantiation for this 
conclusion.

Sometime in early April 2006, the Veteran was in a motorcycle 
accident at which time he incurred facial injuries, skull 
fractures, and other injuries.  A craniotomy for hematomas 
became infected and caused additional problems.  Before and 
since then, he has been complaining of headaches. 

IV.  Chondromalacia, Left Knee, with Partial Lateral 
Meniscectomy; and Chondromalacia, Right Knee

Any number of specific diagnostic codes may be used to rate 
knee disabilities.  The Veteran should be, and has not yet 
been, provided with information as to all of them in 
accordance with Court guidelines.  See, e.g., Vazquez-Flores 
v. Peake, supra.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; functional loss may occur as a result of weakness, 
fatigability, incoordination, or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled".

Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  
Specific diagnostic code provisions relate to arthritis and 
others are available for rating limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.

The aggregate file reflects that the Veteran has had knee 
problems in, and since, service.  His initial VA examination 
in 1989 identified knee problems, as did another in 1991 when 
the prevailing diagnosis was bilateral chondromalacia of the 
patellas, although X-rays were then normal.

Since then, he has been seen on a recurring basis for one or 
both knees.  Private treatment records show that in January 
2001, he was seen for repair of a torn lateral meniscus as 
well as chondrosis of the lateral femoral condyle and medial 
and lateral patellar facets of varying degrees of 
deterioration in the left knee.

In a rating action in February 2002, he was given a 100 
percent rating under 38 C.F.R. §  4.30 from mid-January to 
March 2001 for the partial lateral left meniscectomy, after 
which the rating for the left knee was increased from 10 to 
20 percent disabling.  The right knee remained at the 10 
percent disabling which had been assigned since the initial 
grant in 1989.

On VA examination in August 2001, it was noted that he had 
always had problems with both knees, but the right was less 
problematic than the left.

A report of VA orthopedic examination in December 2004 is 
also of record.

Sometime in or about April 2006, the Veteran was involved in 
a motorcycle accident and incurred extensive injuries.

In his notice of disagreement (NOD) in July 2006, the Veteran 
reported that his knees had both become much worse; that it 
had been recommended that he have additional surgery on the 
left knee; and that he was to see another physician in August 
2006 for the right knee, on which he also needed surgery.  
Records from that visit and any subsequent care are not in 
the file.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  Complete up-to-date private and VA 
treatment records for his mental health 
problems, headache, sleep disorder and knee 
problems should be acquired and attached to the 
file.  VA should assist in obtaining these as 
feasible.

3.  The Veteran should undergo neuropsychiatric 
examination, preferably by an examiner who has 
not previously evaluated him, to include a 
review of the claims file including anything 
obtained pursuant to this Remand.  The claims 
folders must be made available to the examiner 
for review.

    The examiner should provide supported 
opinions with regard to - 
    (a) what is the correct diagnosis of any and 
all psychiatric disabilities in and since 
service; 
    
    (b) what is the relationship between and 
impact on current problems and anything in or 
of service origin; and 
    
    (c) to what are any current sleep and 
headache problems attributable, including other 
disabilities and/or medications.  

    As to each disorder diagnosed, the examiner 
should opine as to whether it is at least as 
likely as not (i.e., to at least a 50/50 degree 
of probability) that such currently diagnosed 
disorder arose in or as a result of service (or 
pre-existed service and was aggravated 
therein), or arose after service.  

    The examiner(s) should conduct all special 
studies deemed necessary to render a diagnosis 
and the requested opinions.  A complete 
rationale for all opinions expressed should be 
provided.  

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

Note:  The term "aggravated" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability.

4.  The Veteran should undergo comprehensive 
orthopedic examination to determine the extent 
and nature of both knee disabilities, including 
scarring, muscle and nerve damage, osseous 
damage, functional impairment, pain, etc.  All 
necessary and appropriate tests should be 
undertaken, including X-rays.  The criteria and 
guidelines of DeLuca and schedular and 
extraschedular provisions to include §§ 4.40, 
445, 4.59 should be addressed.  The examiner 
should opine as to the nature of impact on 
daily living and his ability to work.  The 
claims folders must be made available to the 
examiner for review.

5.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claim.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the Veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

5.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claims for service connection for an acquired 
psychiatric disorder to include but not limited 
to PTSD on all potential bases; headaches; and 
any sleep disorder; and the rating on all 
pertinent basis for his knee disabilities.  

    If the decision remains adverse, provide him 
and his representative with an appropriate 
SSOC.  Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


